DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-10, 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10651343. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding Claim 1, Claim 1 of US Patent No. 10651343 (Ooi) teaches a  method of manufacturing a transparent light emitting device, said method including: providing an optically transparent substrate; depositing a transparent or semitransparent metallic interlayer, including subsequent plasma exposure to yield wavelength dependent transparency; forming by high-temperature epitaxy a nanowire heterostructure on the transparent substrate using a plurality of InGaN quantum disks, with said forming including spacing apart individual nanowire structures to maintain transparency of the light emitting device through said transparent substrate, metallic interlayer, and nanowire heterostructure; forming a transparent metal contact atop of the nanowire heterostructure, with device transparency maintained across said substrate, interlayer, nanowire heterostructure and metal contact; and forming a P-contact pad atop of the transparent metal contact and a N-contact pad atop of the metallic interlayer.

Regarding Claim 2, Claim 1, 3 of US Patent No. 10651343 (Ooi) teaches wherein the optically transparent substrate is transparent glass.

Regarding Claim 3, Claim 1, 3, 4 of US Patent No. 10651343 (Ooi) teaches wherein the transparent glass includes one or more of amorphous glass, quartz, fused silica, or chalcogenide glass

Regarding Claim 4, Claim 1, 7 of US Patent No. 10651343 (Ooi) teaches wherein the nanowires-LED is formed directly on the transparent or semitransparent interlayer, supported by the substrate.

Regarding Claim 5, Claim 1, 7 of US Patent No. 10651343 (Ooi) teaches wherein the nanowires-LED is formed directly on the transparent or semitransparent interlayer, supported by the substrate.

Regarding Claim 6, Claim 1, 2 of US Patent No. 10651343 (Ooi) teaches further comprising: modifying a wavelength-dependent transparency of the metallic interlayer during epitaxial growth of the nanowire heterostructure.

Regarding Claim 7, Claim 1, 5, 6 of US Patent No. 10651343 (Ooi) teaches wherein the transparent or semitransparent conducting metallic interlayer is fabricated through exposure of an ultrathin metal layer to a nitrogen species or incorporation of photonic bandgap structures, thereby achieving a wavelength dependent transparency property.

Regarding Claim 8, Claim 1 of US Patent No. 10651343 (Ooi) teaches a  method of manufacturing a transparent light emitting device, said method including: providing an optically transparent substrate; depositing a transparent or semitransparent metallic interlayer, including subsequent plasma exposure to yield wavelength dependent transparency; forming by high-temperature epitaxy a nanowire heterostructure on the transparent substrate using a plurality of InGaN quantum disks, with said forming including spacing apart individual nanowire structures to maintain transparency of the light emitting device through said transparent substrate, metallic interlayer, and nanowire heterostructure; forming a transparent metal contact atop of the nanowire heterostructure, with device transparency maintained across said substrate, interlayer, nanowire heterostructure and metal contact; and forming a P-contact pad atop of the transparent metal contact and a N-contact pad atop of the metallic interlayer.

Regarding Claim 9, Claim 1, 7 of US Patent No. 10651343 (Ooi) teaches wherein the nanowires-LED is formed directly on the transparent or semitransparent interlayer, supported by the substrate.

Regarding Claim 10, Claim 1, 7 of US Patent No. 10651343 (Ooi) teaches a  method of manufacturing a transparent light emitting device, said method including: providing an optically transparent substrate; depositing a transparent or semitransparent metallic interlayer, including subsequent plasma exposure to yield wavelength dependent transparency; forming by high-temperature epitaxy a nanowire heterostructure on the transparent substrate using a plurality of InGaN quantum disks, with said forming including spacing apart individual nanowire structures to maintain transparency of the light emitting device through said transparent substrate, metallic interlayer, and nanowire heterostructure; forming a transparent metal contact atop of the nanowire heterostructure, with device transparency maintained across said substrate, interlayer, nanowire heterostructure and metal contact; and forming a P-contact pad atop of the transparent metal contact and a N-contact pad atop of the metallic interlayer; wherein the nanowires-LED is formed directly on the transparent or semitransparent interlayer, supported by the substrate.

Regarding Claim 13, Claim 1 of US Patent No. 10651343 (Ooi) teaches a  method of manufacturing a transparent light emitting device, said method including: providing an optically transparent substrate; depositing a transparent or semitransparent metallic interlayer, including subsequent plasma exposure to yield wavelength dependent transparency; forming by high-temperature epitaxy a nanowire heterostructure on the transparent substrate using a plurality of InGaN quantum disks, with said forming including spacing apart individual nanowire structures to maintain transparency of the light emitting device through said transparent substrate, metallic interlayer, and nanowire heterostructure; forming a transparent metal contact atop of the nanowire heterostructure, with device transparency maintained across said substrate, interlayer, nanowire heterostructure and metal contact; and forming a P-contact pad atop of the transparent metal contact and a N-contact pad atop of the metallic interlayer.


Regarding Claim 14, Claim 1, 3 of US Patent No. 10651343 (Ooi) teaches wherein the optically transparent substrate is transparent glass.

Regarding Claim 15, Claim 1, 3, 4 of US Patent No. 10651343 (Ooi) teaches wherein the transparent glass includes one or more of amorphous glass, quartz, fused silica, or chalcogenide glass

Regarding Claim 16, Claim 1, 5, 6 of US Patent No. 10651343 (Ooi) teaches wherein the transparent or semitransparent conducting metallic interlayer is fabricated through exposure of an ultrathin metal layer to a nitrogen species or incorporation of photonic bandgap structures, thereby achieving a wavelength dependent transparency property.

Regarding Claim 17, Claim 1, 5, 6 of US Patent No. 10651343 (Ooi) teaches wherein the transparent or semitransparent conducting metallic interlayer is fabricated through exposure of an ultrathin metal layer to a nitrogen species or incorporation of photonic bandgap structures, thereby achieving a wavelength dependent transparency property.

Regarding Claim 18, Claim 1, 2 of US Patent No. 10651343 (Ooi) teaches modifying a wavelength-dependent transparency of the metallic interlayer during epitaxial growth of the nanowire heterostructure.



Claims 11, 12, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10651343 (Ooi), in view of Andrews (US PG Pub. No. 2014/0346533, hereinafter Andrews).   

	Regarding claim 11, claim 1 of U.S. Patent No. 10651343 recited “the method of claim 1,

Claim 1 of U.S. Patent No. 10651343 does not recite wherein the application includes at least one member of the group selected from a backlighting unit, an integrated optofluidic device, a photonic integrated circuit, an optogenetics device, a solid-state lighting device, a lab-on-a-chip device, a piezophototronic sensor device, and a quantum computing device.

Andrews discloses wherein the application includes at least one member of the group selected from a backlighting unit, an integrated optofluidic device, a photonic integrated circuit, an optogenetics device, a solid-state lighting device (solid-state lighting device)[0048], a lab-on-a-chip device, a piezophototronic sensor device, and a quantum computing device.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Andrews to the teachings of Claim 1 of U.S. Patent No. 10651343 in order to maximize the total luminous flux of a solid state lighting package[0004, Andrews]


Regarding claim 12, claim 1 of U.S. Patent No. 10651343 recited “the method of claim 1, 

Claim 1 of U.S. Patent No. 10651343 does not recite wherein the application includes at least one member of the group selected from a consumer display unit, an LCD backlighting unit, a lighting unit, and a touchscreen display.

Andrews discloses wherein the application includes at least one member of the group selected from a consumer display unit, an LCD backlighting unit, a lighting unit (lighting unit)[0049], and a touchscreen display.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Andrews to the teachings of Claim 1 of U.S. Patent No. 10651343 in order to maximize the total luminous flux of a solid state lighting package[0004, Andrews]


Regarding claim 19, claim 1 of U.S. Patent No. 10651343 recited “the method of claim 13, 

Claim 1 of U.S. Patent No. 10651343 does not recite wherein the application includes at least one member of the group selected from a backlighting unit, an integrated optofluidic device, a photonic integrated circuit, an optogenetics device, a solid-state lighting device, a lab-on-a-chip device, a piezophototronic sensor device, and a quantum computing device.


Andrews discloses wherein the application includes at least one member of the group selected from a backlighting unit, an integrated optofluidic device, a photonic integrated circuit, an optogenetics device, a solid-state lighting device(solid-state lighting device)[0048], a lab-on-a-chip device, a piezophototronic sensor device, and a quantum computing device.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Andrews to the teachings of Claim 1 of U.S. Patent No. 10651343 in order to maximize the total luminous flux of a solid state lighting package[0004, Andrews]



Regarding claim 20, claim 1 of U.S. Patent No. 10651343 recited “ the method of claim 13, 

Claim 1 of U.S. Patent No. 10651343 does not recite wherein the application includes at least one member of the group selected from a consumer display unit, an LCD backlighting unit, a lighting unit, and a touchscreen display.

Andrews discloses wherein the application includes at least one member of the group selected from a consumer display unit, an LCD backlighting unit, a lighting unit(lighting unit)[0049], and a touchscreen display.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Andrews to the teachings of Claim 1 of U.S. Patent No. 10651343 in order to maximize the total luminous flux of a solid state lighting package[0004, Andrews]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819